Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Election/Restrictions
Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 26 is dependent on non-elected Group II,  Claims 17-24.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.	
Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 9-16 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
The examiner is interpreting the “piece of heat-conductive material” or “heat-conductive material” in Claim(s) 1-9 as a baffle structure. 
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 9-16 are rejected because there are vague and indefinite  limitations in the following claims:
In Claim 9 Line(s) 3-6, the limitation “an exit hole, being smaller than the entry hole, through which the plastic component is forced as a liquid” is vague and indefinite because it is unclear if the limitation “through which the plastic component is forced as a liquid” is referring to the “entry hole for receiving the plastic component as a solid” or another hole/portion that forces out a liquid. 
Appropriate correction is required.

	
Claim Objections
The examiner thanks the applicant for the amendments to the claims. The objection under this heading has been withdrawn. 

	Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-12, and 15-16 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by SWANSON (US-20120070523-A1, FIGURE(S) 3-4), hereinafter referred to as SWANSON’S FIRST EMBODIMENT.
Regarding Claim 9, SWANSON teaches a nozzle for a 3D printer (Figure(s) 1 and abstract. The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim, for instance, the heating block having electrodes, Page(s) 1 Line(s) 15.),
	the nozzle (liquefier tube 64 with heating coil 77, Figure(s) 3-4 Paragraph(s) 0048) comprising: a hole extending longitudinally through the nozzle (inlet end 82 through the small hole in extrusion tip 66 connected to road 99, Paragraph(s) 0055 and Figure(s) 4) for through passing of a plastic component (abstract. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of extruding plastic material, abstract.),
	the hole having an entry hole for receiving the plastic component as a solid (inlet end 82, Figure(s) 3/4), an exit hole (the small hole in the extrusion tip 66 connected to road 99, Paragraph(s) 0055 and Figure(s) 4), being smaller than the entry hole (please see the 35 U.S.C. § 112(b) rejection above. However, the small hole in the extrusion tip 66 connected to road 99 is smaller than the inlet end 82, Paragraph(s) 0055 and Figure(s) 3/4), through which the plastic component is forced as a liquid (melt 92 is melted by heating coil 77, Figure(s) 3/4 and Paragraph(s) 0048) an inner side wall (inner side wall of liquefier tube 64, Figure(s) 3) between the entry hole and the exit hole (see liquefier tube 64, Paragraph(s) 0048 and Figure(s) 3/4. This is the same structure as the nozzle 1 in Figure(s) 1B of the immediate specification.), and a hole cross-section between the entry hole and the exit hole (the hole has a cross-section, Figure(s) 3/4)
	wherein the nozzle comprises a piece of a heat-conductive material located in the hole (hollow liner 68, Figure(s) 3-4 and Paragraph(s) 0057.),
	a first end of the piece of the heat-conductive material being attached to a first place to the inner side wall of the hole and extending from the inner side wall into the hole of the nozzle for transferring heat from the inner side wall towards the center of the hole and a second end of the piece of the heat-conductive material being attached to a second place of the inner side wall (hollow liner 68, Figure(s) 3-4 and Paragraph(s) 0057) between the entry hole and the exit hole (Figure(s) 3-4),
	so as to divide the hole cross-section into at least two heating portions (Figure(s) 3-4);
	wherein the heat-conductive material is configured to transfer heat into the middle of the plastic component to melt the middle of the plastic component when the plastic component passes through the hole (see where hollow liner 68 is fabricated from metallic materials, Paragraph(s) 0057). 

Regarding Claim 11, SWANSON teaches the nozzle according to Claim 9,
	wherein the heat-conductive material is a heat-conductive block placed in the hole (hollow liner 68, Figure(s) 3-4 and Paragraph(s) 0057). 

Regarding Claim 12, SWANSON teaches the nozzle according to Claim 11,
	wherein the heat-conductive block has at least one hole (hollow liner 68, Figure(s) 3-4 and Paragraph(s) 0057.) drilled therethrough (The product “one hole drilled therethrough” appears to be the same or similar to that of SWANSON. It has been held that the patentability of a product does not depend on its method of production, i.e. whether the hole is drilled or otherwise molded, and is therefore anticipated by SWANSON. Please see MPEP 2173.05(p) I. titled “Product-by-Process”.). 

Regarding Claim 15, please see the rejection for Claim 9.

Regarding Claim 16,  SWANSON teaches the nozzle according to Claim 9,
	wherein the nozzle is made of metal (the entire liquefier assembly 62 is made of metallic materials, Figure(s) 3-4 and Paragraph(s) 0050). 
		
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 10 is rejected under 35 U.S.C. § 103 as being unpatentable over SWANSON’S FIRST EMBODIMENT in view of  SWANSON (US-20120070523-A1, FIGURE(S) 12B), hereinafter referred to as SWANSON’S SECOND EMBODIMENT.

Regarding Claim 10, SWANSON’S FIRST EMBODIMENT teaches the nozzle according to Claim 9, however SWANSON’S FIRST EMBODIMENT does not teach:
wherein the heat-conductive material is a metal bar placed diagonally through the center of the hole
SWANSON’S SECOND EMBODIMENT teaches:
wherein the heat-conductive material is a metal bar placed diagonally through the center of the hole (hollow liner 768, Figure(s) 12B and Paragraph(s) 0101, 0102)
SWANSON’S FIRST EMBODIMENT and SWANSON’S SECOND EMBODIMENT are analogous in the field of extruders. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify SWANSON’S FIRST EMBODIMENT'(s) hollow liner 68 shape with SWANSON’S SECOND EMBODIMENT'(s) hollow liner 768 shape, because this prevents the meniscus of ribbon filaments from climbing upward (SWANSON’S SECOND EMBODIMENT, Paragraph(s) 0102).  Further, the examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  

Claim(s) 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over SWANSON’S FIRST EMBODIMENT in view of SWANSON (US-20120070523-A1, FIGURE(S) 12C), hereinafter referred to as SWANSON’S THIRD EMBODIMENT.

Regarding Claim 13, SWANSON’S FIRST EMBODIMENT teaches the nozzle according to Claim 9, however SWANSON’S FIRST EMBODIMENT does not teach:
wherein the at least one hole comprises a multitude of holes being placed around a central hub in the heat- conductive block (hollow liner 868, Figure(s) 12C and Paragraph(s) 0101, 0103). 
SWANSON’S THIRD EMBODIMENT teaches:
		wherein the at least one hole comprises a multitude of holes being placed around a central hub in the heat-conductive block (hollow liner 868, Figure(s) 12C and Paragraph(s) 0101, 0103). 
SWANSON’S FIRST EMBODIMENT and SWANSON’S THIRD EMBODIMENT are analogous in the field of extruders. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify SWANSON’S FIRST EMBODIMENT'(s) hollow liner 68 shape with SWANSON’S THIRD EMBODIMENT'(s) hollow liner 868 shape, because this is suitable for feeding filaments of different materials (SWANSON’S THIRD EMBODIMENT, Paragraph(s) 0103).  Further, the examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  

Regarding Claim 14, SWANSON’S FIRST EMBODIMENT teaches the nozzle according to Claim 9, however SWANSON’S FIRST EMBODIMENT does not teach:
	wherein the hole includes an upper section comprising a centralized hole and a lower section with two or more holes drilled into it.
SWANSON’S THIRD EMBODIMENT teaches:
wherein the hole includes an upper section (The examiner considers the term “upper” is subjective. Furthermore, the specification does not provide a specific definition for “upper”, thus the term “upper” is subjective and pertains to any portion depending on how the nozzle is oriented. The examiner notes that Figure(s) 2 of the immediate specification supports a large centralized hole upstream of the block of heat-conductive material 7 where the extrusion material encounters the large centralized hole prior to the heat-conductive material 7.) comprising a centralized hole and a lower section with two or more holes drilled into it (hollow liner 868, Figure(s) 12C and Paragraph(s) 0101, 0103).
SWANSON’S FIRST EMBODIMENT and SWANSON’S THIRD EMBODIMENT are analogous in the field of extruders. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify SWANSON’S FIRST EMBODIMENT'(s) hollow liner 68 with SWANSON’S THIRD EMBODIMENT'(s) hollow liner 868, because this is suitable for feeding filaments of different materials (SWANSON’S THIRD EMBODIMENT, Paragraph(s) 0103).  Further, the examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  
Response to Arguments
The examiner would like to thank the applicant for the amendments filed on 08/22/2022.
Applicant’s arguments with respect to claim(s) 9-16 have been considered but not persuasive.
Applicant’s Remark:
SWANSON is not capable of passing a plastic component from the outside inwards. The piece of heat conductive material of SWANSON is not capable of this.
Examiner’s Response:
Respectfully, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the heating block attached to electrodes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The limitation only requires a piece of heat-conductive material. SWANSON teaches a metal material.
Applicant’s Remark:
 Regarding Claim 10, The assembly of SWANSON uses a stepped inner dimension to improve the flow rate of the material. The cross sectional shape is designed to receive solid filament materials having the corresponding shape, and therefore must be located at the inlet end of the nozzle described therein.
Examiner’s Response:
In response to applicant's argument that SWANSON teaches a different mechanism for improving the flow rate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Respectfully, the BRI of the claim limitation still reads on SWANSON. The applicant has not yet claimed the piece of heat conductive material being a heating block attached to electrodes.
Applicant’s Remark:
Regarding Claims 13-14, SWANSON is designed to receive solid filament materials having the corresponding shape, and therefore must be located at the inlet end of the nozzle as described therein.
Examiner’s Response:
Respectfully, the BRI of the claim limitation still reads on SWANSON. The applicant has not yet claimed the piece of heat conductive material being a heating block attached to electrodes.
Applicant’s Remark:
 Regarding Claims 9-16, SPRAGUE is actually named WATTS.
Examiner’s Response:
 The examiner thanks the applicant for their keen eye.
Applicant’s Remark:
Mr. Bondèus asserts that the CHT nozzle provides significantly faster, more effective melting of the middle of the plastic component being 3D printed as compared to a nozzle of standard configuration, with fewer defects.
He further asserts that the nozzle permits faster printing of 3D material and preparation of a final product that exhibits fewer defects.
Examiner’s Response:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant’s argument:
The applicant argues a rejoinder of the claims.
Examiner’s response:
Respectfully, the claims cannot be rejoined as there is not a single allowable linking claim.

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HADAS (US-20160046073-A1) teaches other baffle shapes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743